Exhibit 10.34

March 5, 2013 Stock Option Grant Agreement

2009 McDermott International, Inc. Long-Term Incentive Plan

On February 27, 2013, the Compensation Committee of the Board of Directors (the
“Committee”) of McDermott International, Inc. (“McDermott” or the “Company”)
selected you to receive a grant of Non-Qualified Stock Options (the “Option”)
under the 2009 McDermott International, Inc. Long-Term Incentive Plan (the
“Plan”) on March 5, 2013 (the “Date of Grant”). The provisions of the Plan are
incorporated herein by reference.

Any reference or definition contained in this Stock Option Grant Agreement (this
“Agreement”) shall, except as otherwise specified, be construed in accordance
with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, estate or personal representatives. The term “Company,” as used
in this Agreement with reference to employment or service, shall include
subsidiaries of McDermott. Whenever the words “you” or “your” are used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to any beneficiary, estate, or personal
representative to whom any rights under this Agreement may be transferred by
will or by the laws of descent and distribution, they shall be deemed to include
any such person or estate. This Agreement shall be subject to the Company’s
Clawback Policy, which is attached hereto as Exhibit A and is incorporated
herein by reference.

Subject to the provisions of the Plan, the terms and conditions of this grant
are as follows:

 

1. Number and Price of Option. The Company grants to you the option to purchase
from the Company at the price of $     per share up to, but not exceeding in the
aggregate, the number of shares of the Company’s common stock, as shown on the
Notice of Grant dated March 5, 2013, which is incorporated herein by reference,
and as explained hereinafter and in the Plan.

 

2. Option Term. The Option has a term of seven (7) years from the Date of Grant
(the “Option Term”).

 

3. Vesting of Option. Subject to the “Forfeiture of Option” paragraph below, the
Option does not provide you with any rights or interest therein until it vests
and becomes exercisable in one-third (1/3) increments on the first, second and
third anniversaries of the Date of Grant. The portion of the Option which is or
becomes exercisable at the time of termination of employment with the Company
continues to be exercisable until terminated in accordance with Paragraph 6
below.

Prior to the third anniversary of the Date of Grant, any unvested portion of the
Option shall become vested and exercisable on the earliest to occur of: (1) the
date of termination of your employment with the Company due to death, (2) your
disability (as defined in the Plan) or (3) the date a Change in Control (as
defined in the Plan) occurs.



--------------------------------------------------------------------------------

If your employment is terminated prior to the third anniversary of the Date of
Grant due to an involuntary termination of employment with the Company due to a
Reduction in Force, 25% of the then-unvested portion of the Option will become
vested and exercisable provided your termination date is on or after the first
anniversary of the Date of Grant, or 50% of the then-unvested portion of the
Option will become vested and exercisable provided your termination date is on
or after the second anniversary of the Date of Grant. For purposes of this
Agreement, a “Reduction in Force” shall mean a termination of employment with
the Company due to elimination of a previously required position or previously
required services, or due to the consolidation of departments, abandonment of
facilities or offices, technological change or declining business activities,
where such termination is intended to be permanent; or under other circumstances
which the Committee, in accordance with standards uniformly applied with respect
to all similarly situated employees, designates as a reduction in force.

 

4. Forfeiture of Option. Any portion of the Option which is not and does not
vest and become exercisable at your termination of employment with the Company
for any reason shall, coincident therewith, terminate and be of no further force
or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
the then unexercised portion of the Option awarded to you under this Agreement
shall terminate and shall have no further force or effect immediately upon
(1) notice to the Committee of a conviction pursuant to (a) above or (2) final
determination by the Committee pursuant to (b) above. In addition, your right to
exercise the Option may be suspended by the Committee during any inquiry
regarding any such acts pending a final determination by the Committee.

 

5. How to Exercise. Charles Schwab & Co., Inc. (“Schwab”) currently administers
the Company’s stock plans and you must exercise your Option with Schwab. You
have two ways to exercise your Option through Schwab:

1. Online – http://equityawardcenter.schwab.com; or

2. Telephone – 1-800-654-2593.

Certain restrictions apply if you are a Section 16 insider or are a Person
Subject to the Window Period as defined in the Company’s Insider Trading Policy
(Policy No. 0201-008). The Committee may change Plan administrators or exercise
procedures from time to time. You will be notified of such changes, as
applicable.



--------------------------------------------------------------------------------

6. Termination of Option. The Option, which shall become exercisable as provided
in paragraphs 3 and 4 above, shall terminate and be of no further force or
effect as follows:

 

  (a) If your employment with the Company terminates during the Option Term by
reason of a Reduction in Force or disability (as defined in the Plan), the then
unexercised portion of the Option shall terminate and have no further force or
effect upon the expiration of the Option Term;

 

  (b) If your employment with the Company terminates during the Option Term by
reason of death, the then unexercised portion of the Option shall terminate and
have no further force or effect three (3) years after the date of death, or upon
the expiration of the Option Term, whichever occurs first;

 

  (c) If your employment with the Company terminates during the Option Term for
any other reason, the then unexercised portion of the Option shall terminate and
have no further force or effect upon the expiration of twelve (12) months after
your termination of employment or the expiration of the Option Term, whichever
occurs first;

 

  (d) If you continue in the employ of the Company through the Option Term, the
then unexercised portion of the Option shall terminate and have no further force
or effect upon the expiration of the Option Term.

 

7. Who Can Exercise. During your lifetime, the Option shall be exercisable only
by you. No assignment or transfer of the Option, whether voluntary or
involuntary, by operation of law or otherwise, except by will or the laws of
descent and distribution or pursuant to a Qualified Domestic Relations Order,
shall vest in the assignee or transferee any interest whatsoever.

 

8.

Securities and Exchange Commission Requirements. If you are a Section 16
insider, this type of transaction must be reported on a Form 4 before the end of
the second (2nd) business day following the Date of Grant. Please be aware that
if you intend to reject the grant, you should do so immediately after the Date
of Grant to avoid potential Section 16 liability. Please advise Dennis Edge and
Kim Wolford immediately by e-mail, fax or telephone call if you intend to reject
this grant. Absent such notice of rejection, the Company will prepare and file
the required Form 4 on your behalf within the required two (2) business-day
deadline.

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

 

9.

Taxes. You will recognize income upon the exercise of the Option in accordance
with the tax laws of the jurisdiction that is applicable to you. You agree to
promptly pay to the Company the amount of income tax which the Company is
required to withhold in connection with the income realized by you in connection
with this grant and, unless



--------------------------------------------------------------------------------

  prohibited by applicable law, that you hereby authorize the Company to
withhold such amount, in whole or in part, from subsequent salary payments,
without further notice to you. State income tax and FICA withholding may also be
required and will be withheld in the same manner. From time to time, the
Committee may, in its sole discretion, determine to satisfy any statutory
minimum withholding obligation by another method permitted by the Plan.

 

10. Other. Neither the action of the Company in establishing the Plan, nor any
provision of the Plan, nor any action taken by the Company, your employer, the
Committee or the Board of Directors under the Plan, nor any provision of this
Agreement shall be construed as giving to you the right to be retained in the
employ of the Company or any of its subsidiaries or affiliates.



--------------------------------------------------------------------------------

Exhibit A

POLICY & PROCEDURE NO. 1405-003 — EFFECTIVE DATE: 03/01/11

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To comply with the provisions of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Dodd-Frank Act”) or any other “clawback”
provision required by law or the New York Stock Exchange. GENERAL:    On July
21, 2010, the Dodd-Frank Act was signed into law, which requires the Securities
and Exchange Commission to issue final rules which require issuers to develop
and implement a policy providing for the “clawback” of certain compensation.
This policy expresses the Company’s intent to comply with the Dodd-Frank Act or
any other “clawback” provision required by applicable law or regulation. POLICY:
   The Company shall seek to recover any incentive-based award granted to any
executive officer of the Company as required by the provisions of the Dodd-Frank
Act or any other “clawback” provision required by law or the listing standards
of the New York Stock Exchange.    The Company may amend this policy at any time
as necessary.

Interpretation Contacts for the above policy are the Senior Vice President,
Chief Administration Officer and the Senior Vice President, General Counsel and
Corporate Secretary.